Citation Nr: 9900915	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  91-44 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis other 
than rheumatoid arthritis.

2.  Entitlement to service connection for disability of the 
left eye.

3.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to service-connected rheumatoid 
arthritis.

4.  Entitlement to service connection for a chronic acquired 
psychiatric disability, claimed as secondary to service-
connected rheumatoid arthritis.

5.  Entitlement to an increased rating for right eye 
disability, iridocyclitis with defective vision, currently 
rated as 20 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1962.

This appeal arises from a September 1990 rating decision of 
the Montgomery, Alabama, Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
degenerative arthritis of the knees and back, for disability 
of the left eye, and for a stomach disorder.  Also in that 
decision, the RO denied entitlement to a disability rating in 
excess of 20 percent for iridocyclitis and defective vision 
of the right eye, and continued a noncompensable rating for 
rheumatoid arthritis.  This appeal also arises from an April 
1991 rating decision, in which the RO denied entitlement to 
service connection for anxiety and depression.  In addition, 
this appeal arises from an April 1993 rating decision in 
which the RO denied entitlement to a total rating for 
compensation purposes based on individual unemployability.

The claims for increased ratings for a right eye disability 
and for rheumatoid arthritis, and for a total rating for 
compensation purposes based on individual unemployability, 
will be addressed in a remand that follows the decision on 
the other issues on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in finding that he had 
degenerative arthritis that was not service connected.  He 
asserts that he has arthritis that began during service, and 
that was then diagnosed as rheumatoid arthritis.  He contends 
that manifestations of arthritis in various joints in his 
body cannot be distinguished from his service-connected 
rheumatoid arthritis.  The veteran contends that disability 
in both his right and left eyes began during service, and 
that treatment for service-connected disorders has caused or 
contributed to causing his current left eye disorders.  He 
contends that he has stomach disorders that are caused by 
medication that he takes for his service-connected arthritis.  
He contends that he has depression and anxiety as a result of 
his service-connected arthritis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the record supports service 
connection for all of the manifestations of the veterans 
arthritis, for the veterans left eye disability, for his 
stomach disorder, and for depression.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for arthritis other than rheumatoid arthritis, a 
left eye disability, a stomach disorder, and an acquired 
psychiatric disability.

2.  Arthritis in the veterans knees, back, and other joints 
began during service, or progressed from rheumatoid arthritis 
that began during service.

3.  Medication used to treat service-connected arthritis and 
right eye iritis caused disorders of the veterans left eye, 
including iritis, detached retina, glaucoma, and cataracts.

4.  Medication used to treat service-connected arthritis 
caused a stomach disorder.

5.  Chronic pain and limitation of function due to the 
veterans service-connected arthritis led to depression.


CONCLUSIONS OF LAW

1.  Arthritis in each of the veterans affected joints was 
incurred in service, or was the result of service-connected 
rheumatoid arthritis.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.301, 3.310(a) (1998).

2.  The veterans left eye disability, including iritis, 
detached retina, glaucoma, and cataracts, is a result of 
treatment for service-connected rheumatoid arthritis and 
right eye iritis.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

3.  The veterans current stomach disorder is a result of 
treatment for service-connected arthritis.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

4.  The veterans depression is proximately due to or the 
result of service-connected arthritis.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arthritis

The RO established service connection for the veterans 
rheumatoid arthritis in an April 1962 rating decision.  In a 
September 1990 rating decision, the RO found that the veteran 
had degenerative arthritis of the knees and back that was not 
service-connected.  The veteran appealed the decision that 
denied service connection for arthritis in some of his 
joints, arguing that the arthritis that had developed in 
various parts of his body could not be distinguished from his 
service-connected rheumatoid arthritis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In the case of certain chronic diseases, including 
arthritis, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The medical findings and opinions with respect to the 
veterans arthritis are complex and varied.  The evidence in 
support of the veterans claim includes a medical opinion 
that pain and swelling in the veterans knees, back, and 
other joints represent progression of arthritis that began in 
1961, while the veteran was in service.  The presence of that 
medical opinion renders the veterans claim for service 
connection for arthritis plausible and well grounded.  The 
Board finds that the facts relevant to the veteran's claim 
have been properly developed, so that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

The veterans service medical records indicated that the 
veteran was diagnosed with rheumatoid arthritis.  The 
reported manifestations of the disease included pain and 
swelling in both knees, the left ankle, and the low back.  In 
an October 1979 VA medical examination, the veteran reported 
intermittent swelling in his knees and ankles, with no 
swelling at the time of the examination.  X-rays revealed 
minimal spurs in both knees, with no evidence of rheumatoid 
arthritis.

In February 1980, private rheumatologist Diana C. Harris, 
M.D., wrote that the veteran had swelling and warmth in his 
right knee.  Dr. Harris provided a diagnosis of inflammatory 
arthritis, probably Reiters syndrome.  In November 1987, the 
veteran underwent surgery for herniated discs at L4-L5 and 
L5-S1.  In May 1988, orthopedist Keith G. Vanderzyl, Jr., 
M.D., examined the veteran, and concluded that the veterans 
lumbosacral spine was status post surgery for a herniated 
disc, and that the veteran had advanced degenerative 
arthrosis of both knees, secondary to rheumatoid arthritis.

In June 1989, rheumatologist Ashton L. Graybiel, M.D., wrote 
that he had treated the veteran for inflammatory 
polyarthritis that began in 1961, and that was previously 
diagnosed as rheumatoid arthritis.  Dr. Graybiel wrote that 
the veterans symptoms had progressed, with swelling, warmth 
and pain in the knees, ankles, hips, elbows, fingers, and 
back; and with progressive damage in the knees and hips.  Dr. 
Graybiel wrote that the veteran continued to have evidence 
and complications of arthritis which was previously 
diagnosed as rheumatoid arthritis but which I subsequently 
have called Reiters syndrome.

In February 1996, Richard D. deShazo, M.D., of the University 
of South Alabama Arthritis Center, examined the veteran.  
After reviewing the veterans history, he wrote:

In summary, [the veteran] has 
polyarthritis and a history compatible 
with seronegative spondyloarthritis, 
probably Reiters Syndrome with little or 
no active inflammatory joint disease by 
exam at this point.  The majority of his 
joint disease, in my opinion, reflects 
osteoarthritis from previous damage to 
his joints, which occurred from the 
earlier activity of the disease.

The claims file contains medical opinions that arthritis in 
the veterans back, knees, and other joints was caused by, or 
is a progression from, the veterans joint disease that began 
during service, which is variously diagnosed as rheumatoid 
arthritis, inflammatory polyarthritis, and Reiters syndrome.  
Some treatment records in the file referred to disease in 
some of the veterans joints as degenerative arthritis, 
without mention of rheumatoid arthritis.  Nonetheless, the 
opinions that link all of the veterans arthritis to his 
service-connected rheumatoid arthritis are sufficiently 
credible to at least equal the evidence against the veterans 
claim for service connection.  Applying the benefit of the 
doubt in favor of the veterans claim, as required by 
38 U.S.C.A. § 5107 (West 1991), the Board grants service 
connection for all of the veterans arthritis, including 
those manifestations of arthritis that were previously found 
to be non-service-connected degenerative arthritis.

Left Eye

The veteran is seeking service connection for disability of 
the left eye.  The RO established service connection for 
iridocyclitis of the right eye in an April 1962 rating 
decision.  Service medical records indicated that the veteran 
was treated during service for disorders of the right eye, 
including recurrent inflammation of the eye, described as 
iritis, uveitis, and iridocyclitis, as well as strabismus and 
amblyopia.

Medical records from the years since the veterans service 
indicated that he has had disorders of the left eye, 
including iritis, glaucoma, cataracts, a detached retina, and 
multiple surgeries.  The claims file contains a medical 
opinion that the veterans current eye disorders date back to 
his period of service.  That opinion makes the veterans 
claim for service connection for disability of the left eye 
plausible, and well grounded.  The Board is satisfied that 
all facts relevant to that claim have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of his claim.

In September 1986, Robert E. Morris, M.D., examined the 
veterans eyes.  Dr. Morris provided the following 
impression: Spontaneous vitreous hemorrhage, LEFT eye, 
supratemporal quadrant, associated with posterior vitreous 
detachment and chronic aspirin usage (rheumatoid 
arthritis).  In two letters dated February 1991, Marnix E. 
Heersink, M.D., wrote that it was his opinion that the 
veterans iritis had caused his glaucoma, and that steroids 
given to treat the iritis had worsened his glaucoma and had 
been involved in the formation of cataracts.  Dr. Heersink 
wrote that he believed that the veterans eye problems dated 
back to his days in service.

In August 1994, Frank C. Young, III, M.D., wrote that he did 
not believe that it was likely that there was a connection 
between the surgery and retinal detachment that the veteran 
had undergone in his left eye and the iridocyclitis that the 
veteran had in his right eye.  Dr. Young wrote that glaucoma 
could be related to steroid treatment for iridocyclitis, but 
stated that the veteran did not recall having had steroid 
treatment for an extended period of time.

The medical opinions regarding the causation of problems in 
the veterans left eye are in disagreement.  The opinions of 
Dr. Heersink and Dr. Young conflict as to whether the 
veterans iridocyclitis was treated by steroid therapy which 
in turn caused glaucoma.  As Dr. Heersinks opinion was 
written three years earlier than Dr. Youngs opinion, it is 
slightly more likely that the veterans recollections 
regarding his treatment history were fresher and more 
accurate when he provided his history to Dr. Heersink.  
Neither Dr. Heersinks nor Dr. Youngs opinion is clearly 
more convincing than the other.  Dr. Morriss opinion 
suggests that treatment for the veterans service-connected 
rheumatoid arthritis may have contributed to causing problems 
in the veterans left eye.  There is an approximate balance 
between favorable and unfavorable evidence in relation to the 
claim for service connection for the veterans left eye 
disability.  Resolving the doubt in favor of the veterans 
claim, as required by 38 U.S.C.A. § 5107, the Board grants 
service connection for the veterans left eye disability.

Stomach

The veteran contends that he has stomach disorders that were 
caused by medication that he takes for his service-connected 
arthritis.  Medical records indicated that the veteran has 
received treatment, including medication, since service for 
arthritis.  His arthritis was initially diagnosed as 
rheumatoid arthritis.  The Board has decided in this 
decision, above, that service connection is warranted for 
arthritis in all of the veterans affected joints, including 
those for which a diagnosis of degenerative arthritis or 
osteoarthritis has been provided in some records.

Private medical records reported that the veteran has 
received treatment for abdominal discomfort, diagnosed as 
peptic ulcer disease and hiatal hernia, since 1979 or 
earlier.  Private physicians have stated the opinion that the 
abdominal symptoms developed as a result of anti-inflammatory 
medication that the veteran took for his arthritis.  In 
August 1994, David N. Schwartz, M.D., of Gastroenterology 
Consultants of Montgomery, Alabama, evaluated the veteran.  
Dr. Schwartz noted that the veteran had a long history of 
taking prescription anti-inflammatory medication for joint 
pain.  Dr. Schwartz wrote that such medications were known 
gastric irritants, and could produce gastric ulcers and 
aggravate gastritis or esophagitis.  Dr. Schwartz provided 
his opinion supporting the veterans contention that the 
medication produced, aggravated, or prolonged his gastric and 
esophageal disorders.

The medical opinions of record, including that of Dr. 
Schwartz, make the veterans claim for service connection for 
stomach disorders a plausible and well grounded claim.  The 
Board is satisfied that all facts relevant to the veteran's 
claim have been properly developed, so that VA has satisfied 
its statutory obligation to assist the veteran in the 
development of that claim.  The Board has found that the 
veterans arthritis in any and all of its form is service-
connected.  Credible medical evidence and opinion support the 
conclusion that the veterans stomach disorder was caused by 
medication that he takes for arthritis.  The Board, finds, 
therefore, that the record supports service connection for 
the veterans stomach disorder.

Psychiatric Disability

The veteran claims that he has chronic depression that is 
caused by his service-connected physical disorders, 
particularly his arthritis.  He reports that he has suffered 
from depression since he developed joint pain and problems 
from arthritis, in the early 1960s.  He reports that he has 
been treated with numerous different antidepressant 
medications over the years, but that his depression has not 
responded to medication.

Medical records in the claims file document that numerous 
physicians have noted that the veteran suffered from 
depression.  Records dated between 1980 and 1997 show that 
the veteran received psychiatric treatment, including 
medication, from VA and private sources.  The treatment and 
examination records indicate that the veteran regularly 
attributed sleeplessness, anxiety, and depression to his 
physical ailments.  He indicated that he felt depressed 
primarily due to pain and limitations from his arthritis, 
although he also noted eye problems as a factor in his 
depression.

In June 1992, a VA psychiatrist examined the veteran, and 
provided an opinion regarding the diagnosis and etiology of 
the veterans psychiatric condition.  The psychiatrist noted 
that it was possible that the veteran was depressed prior to 
service, although the veteran denied having been depressed 
before his rheumatoid arthritis began.  The psychiatrist 
noted that the history that the veteran provided was 
consistent with depression secondary to a prolonged, 
disabling, and discouraging physical illness.  The 
psychiatrist wrote, Anyone going through the physical 
problems that he has gone through would certainly have 
secondary depression.  The psychiatrist concluded, It is 
my feeling that this mans depression is secondary to his 
service connected rheumatoid condition.

The medical evidence indicates that the veteran has 
depression.  The 1992 VA psychiatric opinion was consistent 
with the veterans contention that his depression was caused 
by his service-connected arthritis.  The Board finds that the 
evidence makes the veterans claim for service connection for 
a psychiatric disability plausible and well grounded.  In 
addition, we are satisfied that all facts relevant to that 
claim have been properly developed, so that VA has satisfied 
its statutory obligation to assist the veteran in the 
development of that claim.  Most of the medical professionals 
who have noted or treated the veterans depression have not 
stated an opinion regarding the etiology of his depression.  
Thus, there is no opinion that directly contradicts the 
opinion of the VA psychiatrist who evaluated the veteran in 
1992.  The Board concludes that the evidence in support of 
service connection for the veterans depression, secondary to 
his arthritis, is at least equal to the evidence against 
service connection.  The Board applies the benefit of the 
doubt in favor of the veterans claim, and grants service 
connection for the veterans depression.


ORDER

Entitlement to service connection for arthritis, in all of 
the veterans joints in which arthritis is present, is 
granted.

Entitlement to service connection for disability of the left 
eye is granted.

Entitlement to service connection for a stomach disorder is 
granted.

Entitlement to service connection for depression is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The veteran is seeking an increased disability rating for a 
right eye disability, iridocyclitis with defective vision.  A 
review of the claims file reveals that he has not had a 
recent VA ophthalmologic examination to determine the current 
symptoms and impairment from his right eye disability.  A new 
examination should be performed, and the examination report 
should provide detailed findings that correspond with the VA 
rating schedule criteria for evaluating eye disabilities.  As 
the Board has determined in this decision, above, that 
disability in the veterans left eye is also service-
connected, the examiner should also examine the veterans 
left eye and report on current symptoms and impairment in 
that eye.

The issue of entitlement to an increased disability rating 
for rheumatoid arthritis is before the Board on Appeal.  
Previously, the veteran was rated as having service-connected 
rheumatoid arthritis, and degenerative arthritis that was not 
service-connected.  In the present decision, above, the Board 
found that the veteran is entitled to service connection for 
arthritis, whether rheumatoid or degenerative, in all of his 
joints that are affected by arthritis.  In light of that 
decision, the RO should reevaluate the veterans arthritis.  
If additional evidence is necessary to determine the current 
manifestations and severity of the veterans arthritis, the 
RO should schedule a new medical examination or take other 
appropriate steps to develop relevant evidence.

The veteran is seeking a total rating for compensation 
purposes based on individual unemployability.  He contends 
that he is unable to maintain employment as a result of his 
service-connected disabilities.  The Boards present decision 
granted service connection for additional conditions, 
including disability of the left eye, a stomach disorder, and 
depression.  The ratings to be assigned for those conditions 
are relevant to the claim for a total rating based on 
unemployability.  Therefore, the RO should readjudicate the 
veterans total rating claim after assigning ratings for the 
newly service-connected conditions.  If additional evidence 
is necessary to determine the current manifestations and 
severity of any of those disabilities, the RO should schedule 
new medical examinations or take other appropriate steps to 
develop relevant evidence.

In addition, the Board notes that the veteran received an 
award of disability benefits from the United States Social 
Security Administration (SSA).  While some records that SSA 
considered in making the decision apparently have been 
included in the claims file, the claims file does not contain 
a copy of SSAs decision.  Prior to readjudicating the issue 
of entitlement to a total disability rating for compensation 
purposes, the RO should obtain a copy of the SSA decision 
regarding the veterans disability, including those portions 
of the decision that indicate which disabling conditions SSA 
considered in determining that the veteran was disabled for 
Social Security purposes.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA ophthalmologic examination, to 
determine the current symptoms and 
impairment associated with disorders in 
his right and left eyes.  The examination 
report should contain detailed findings 
that correspond with the criteria for 
evaluating eye disorders under VAs 
Schedule for Rating Disabilities.  The 
examination report should include 
measurements of any impairment of visual 
acuity, visual field, or muscle function, 
and history and objective evidence of any 
inflammation, pain, requirement of rest, 
or episodic incapacity.

2.  The RO should reevaluate the 
veterans service-connected arthritis, 
including both rheumatoid or degenerative 
arthritis, in all of his joints that are 
affected by arthritis.  If additional 
evidence is necessary to determine the 
current manifestations and severity of 
the veterans arthritis, the RO should 
schedule a new medical examination or 
take other appropriate steps to develop 
relevant evidence.

3.  The RO should obtain a copy of the 
SSA decision regarding the veterans 
disability, including those portions of 
the decision that indicate which 
disabling conditions SSA considered in 
determining that the veteran was disabled 
for Social Security purposes.

4.  The RO should assign disability 
ratings for each of the disabilities for 
which the Board has granted service 
connection in the present Board decision, 
including disability of the left eye, a 
stomach disorder, and depression.  If 
additional evidence is necessary to 
determine the current manifestations and 
severity of any of those disabilities, 
the RO should schedule new medical 
examinations or take other appropriate 
steps to develop relevant evidence.

5.  Thereafter, the RO should 
readjudicate the claim for a total 
disability rating for compensation 
purposes, based on individual 
unemployability.

After the completion of the foregoing development, the RO 
should review the case.  If the decision provides less than 
the full benefit sought on any issue, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
